MR. JUSTICE BOTTOMLY:
(dissenting).
I dissent.
In my opinion the district judge was correct in his ruling and in entering his order of abatement therein, where as here, the-complaint-and evidence showed prima-facie that the premises constituted a nuisance per se.
’ The' district judge followed the procedure provided by the Legislature in the special act contained in Chapter 95, Laws of Montana 1917-, now Chapter 10, Volume 8, R.C.M. 19.47, which incorporates the complete' and. exclusive law and procedure prescribed by the Legislature to apply in abating buildings used for the purpose of lewdness,- assignation' or prostitution.
The defendant’s motion to quash was abandoned by defendant before the trial, by the defendant’s attorney advising the court that they did not care to argue it. , .
The court then inquired of defendant’s counsel if it was their position hat the allegations were deemed denied and being informed by defendant’s counsel that .they were, the court then inquired if the state and defendant were ready to proceed, and the attorney for each answering in the .affirmative, the court ordered the jury to be, and it was, impanelled in an advisory *188capacity and testimony was presented. Thereafter and on January 10, 1957, the district judge signed his order, and decree, abating the premises therein described, having found from the evidence presented “That said premises are now and have been for many months past used and operated as a place wherein prostitution occurs. * * *
“That said premises therefore constitute a public nuisance as set forth in section 94-1002, Revised Codes of Montana 1947.”
The trial court herein should not be placed in error for following the mandate of the Legislature in this action. The result of the majority opinion in this case is to cause more delay and frustration for the administrative law enforcement department of government. Thus courts are subject to more criticism of “The Law’s delay.”